[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]CLARIFICATION AND CORRECTION
CT Page 4623
The memorandum of decision dated January 24, 1995 is corrected and clarified as follows:
1) Page 3, sixth line from the bottom is corrected to read $600 per month. . .
2) The defendant is entitled to 50% of the plaintiff's 401K Plan. The defendant's 50% interest shall be secured by means of a QDRO.
3) Reargument as to the award of alimony is denied. The Court's decision as to alimony was not based upon any support the plaintiff provided for his two children over the age of 18 years.
Coppeto, J.